Citation Nr: 0703990	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  02-19 341	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased evaluation for right Achilles 
tendon status post repair, rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from February 1986 to 
September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO). 

This case was previously before the Board in November 2005 
and remanded for additional development and re-adjudication.  


FINDING OF FACT

The veteran's right ankle disability was manifested by no 
more than moderate limitation of motion prior to September 2, 
2004, and marked limitation of motion from September 2, 2004.


CONCLUSION OF LAW

The right Achilles tendon status post repair, does not 
warrant more than a 10 percent evaluation prior to September 
2, 2004, or a 20 percent evaluation from September 2, 2004.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
(DC) 5271 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In a letter dated in November 2003, the RO informed the 
veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
The letter informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, Social Security, and 
other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim". 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in a July 2006 
SSOC, he was provided with an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

By a rating decision in May 1993, the RO granted service 
connection and assigned a noncompensable rating for right 
ankle injury residuals, on the basis of service medical 
records (SMRs) showing surgical repair of a ruptured right 
Achilles tendon.

In support of his most recent claim for increase in August 
2003 are private treatment records which show that during 
evaluation in May 2002 the veteran presented with equinus on 
range of motion.  On gait analysis there was early heel-off 
with noted range of motion being 0 degrees dorsiflexion.  
There was pain on palpation of the center plantar of both 
heels and along the Achilles tendon on the right.  It was 
noted that the veteran walked on the ball of the foot to take 
the stress off the heel, causing over-utilization of the 
Achilles tendon.  X-rays showed flat foot, but were otherwise 
negative.  

On VA examination dated in August 2003, the veteran's primary 
complaint was of bilateral foot pain, right greater than 
left.  An operation was planned to lengthen the Achilles 
tendon on the right and correct angulation of his foot, but 
this was not done because of insurance purposes.  The veteran 
reported he walks one mile three times a week and has been 
unemployed the last three years because of arthritic problems 
with his feet, knees and hips.  On examination of the right 
ankle dorsiflexion was 20 degrees, plantar flexion to 30 
degrees, inversion was to 20 degrees and eversion was also to 
20 degrees.  There was slight swelling of the ankle and 
tenderness about the medial and lateral malleolus.  There was 
thickening and nodular deformity of the Achilles tendon, 
which was exquisitely tender to palpation.  There was only 
minimal residual plantar arch and minimal residual metatarsal 
arch both of which are tender to palpation.  The left foot 
showed similar findings.  X-rays of the right ankle showed 
the pre Achilles fat pad was obliterated.  

On VA examination in November 2003, the veteran complained of 
multiple problems involving the foot, low back, knees, hips 
and right shoulder.  Examination of the right ankle revealed 
some tightness in the Achilles' area.  However, the veteran 
could dorsiflex to 20 degrees and plantar flex to 25 degrees.  
He could stand on his toes while holding the table and could 
heel walk somewhat as well.

On subsequent VA examination in December 2003, the veteran 
complained of pain with prolonged standing and walking.  He 
reported that he was unable to play sports or run.  Currently 
he was a student and not working full time.  Examination of 
the right foot showed the Achilles tendon was thickened near 
the insertion of the os calcis.  He had 10 degrees of 
dorsiflexion and 30 degrees of plantar flexion, all painful.  
He had 30 degrees of inversion and 10 degrees of eversion.  
He tended to walk on the ball of his foot.  X-rays of his 
ankles showed obliteration of the Achilles fat pad and 
sutures in the Achilles tendon. 

VA outpatient treatment records show that in March 2004 the 
veteran complained of stiffness in the bilateral ankles in 
the Achilles region and heel spurs.  He had been fitted for 
an orthotic device for his shoes.  On examination he was able 
to dorsiflex and plantar flex the feet.  Eversion and 
inversion were both normal.  Neurovascularly, he was intact 
with no hindfoot instability.  There was some pain with 
palpation of the Achilles bilaterally.  He was then sent to 
therapy for range of motion strengthening exercises.  In 
April 2004, range of motion of the ankle was noted to be 
within normal limits.  It was noted that he walked with a 
cane.  

Based upon the foregoing evidence, in rating decisions issued 
in 2004, the RO assigned a 10 percent rating for the 
veteran's disability under Diagnostic Code 5271, effective 
from the date of the May 2002 private examination report.  
The RO found that this was the earliest date on which it was 
factually ascertainable, from the record, that an increase in 
disability warranting the assignment of a higher rating had 
occurred.  

A VA outpatient treatment record dated September 2, 2004, 
shows the veteran had had no acute complaints.  He indicated 
that physical therapy exercises provided some improvement, 
but that he still had chronic right posterior ankle pain and 
mild weakness.  Range of motion of the right ankle was 
approximately 45 degrees of plantar flexion to about 15-20 
degrees of dorsiflexion.  There was mild tenderness over the 
posterior aspect of his ankle and in the area of the tendon 
repair.  

When examined by VA in December 2004, the veteran complained 
of continued daily pain that lasted hours, and was partially 
relived by medication, heat, and rest.  He also complained of 
calf cramping.  An exacerbating factor was ambulation, with 
pain as his primary limiting factor.  He also noted weakness 
with plantar flexion of the foot and dorsiflexion of the 
foot.  He reported that he was unable to exercise if it 
involved long walking, running or jumping.  Currently he was 
currently a student and was not working fulltime.  His 
activities of daily living were limited in that he could not 
walk long distances or raise up on his toes without pain.  On 
examination, the veteran was only able to dorsiflex from 0 to 
10 degrees and plantar flexion from 0 to 25 degrees, both 
with pain throughout.  He was able to evert his foot 10 
degrees and invert another 25 degrees.  The examiner noted 
additional limits with repetitive use were mainly pain with 
also a component of weakness.  Motor strength was 5/5.

In January 2005, the RO increased the evaluation for the 
veteran's right ankle to 20 percent, effective from September 
2, 2004.

The veteran underwent VA examination in May 2006, pursuant to 
a November 2005 Board remand.  The examiner reviewed the 
veteran's claims file, took a detailed history of the in-
service right ankle injury, and reviewed X-ray findings as 
well as clinical reports from treating physicians.  The 
veteran's complaints were essentially unchanged from the 
previous evaluation in December 2004.

On clinical evaluation, the veteran walked slowly using a 
cane.  He had tenderness on compression of the malleoli.  
There was no evidence of swelling, redness or heat.  On 
examination the veteran held his foot in 20 degrees of 
plantar flexion.  He could plantar flex 20 degrees from 20 
degrees of fixed position, but could not dorsiflex to a 
neutral position.  He had 10 degrees of inversion and 20 
degrees of eversion without pain.  He had no change in range 
of motion with repetitive motion.  There was also no change 
in incoordination, fatigability, endurance or pain with 
repetitive motion.  He had no increased limitation with 
flare-ups or repetitive motion.  He had no incoordination or 
excess fatigability, but did have weakness of the right ankle 
of approximately 50 percent when compared to the left ankle.  
X-rays of the right ankle show calcification of the Achilles 
tendon. 

The examiner concluded that it was as likely as not that the 
veteran's disability was comparable to ankylosis in that he 
essentially has limited range of motion of the right ankle 
comparable to an ankylosing joint.  The examiner also 
concluded that the veteran would be able to do sedentary type 
of work such as desk work. 


III.  Analysis 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2006).  When 
a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

Under DC 5271, a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle, and a 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle.  Normal ankle dorsiflexion is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  

Under DC 5270 for ankylosis of the ankle, a 20 percent rating 
is assigned when there is ankylosis of the ankle in plantar 
flexion of less than 30 degrees.  A 30 percent rating is 
warranted for plantar flexion between 30 and 40 degrees, or 
when dorsiflexion is between 0 and 10 degrees.  A higher 
evaluation of 40 percent is warranted for ankylosis of the 
ankle in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  38 C.F.R. § 
4.71a.  

The Board observes that the terms "mild," "moderate," 
"moderately severe" and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
The use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Taking the evidence in its entirety for the period before 
September 2, 2004, the Board concludes that, given the 
general lack of significant clinical findings, the level of 
disability required for a 20 percent rating under DC 5271 was 
not present.  While the veteran has residuals of a right 
ankle injury, the evidence falls short of being characterized 
as marked.  VA and private examinations between May 2002 and 
September 2004 show at most moderate, clinical findings, 
characterized largely by subjective pain complaints and 
limitation of motion.  There was no objective evidence of 
inflammatory changes, instability, swelling, redness, heat or 
apparent evidence of flare-ups.  For the most part the 
veteran consistently had dorsiflexion of at least 20 degrees 
and plantar flexion to at least 30 degrees.  Despite his 
continued complaints of pain, range of motion for his right 
ankle was only 5 degrees from normal dorsiflexion and plantar 
flexion was normal in September 2004.  The general picture 
demonstrated on examination is that dorsiflexion and plantar 
flexion are limited to the middle ranges of normal.  

The Board also notes that, although the veteran's right ankle 
was symptomatic, there was considerable range of motion 
despite complaints.  Simply put, neither the veteran nor any 
examiner has established that pain or flare-ups result in 
functional loss that would equate to marked limitation of 
motion of the right ankle.  Although the effect of the 
veteran's pain must be considered when making a rating 
determination, under the circumstances of this case the 
Rating Schedule does not require a separate rating for pain.  
See 38 C.F.R. §§ 4.40. 4.45, 4.59; Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 
(1995).  Therefore the Board concludes that the overall 
disability picture presented is one of essentially moderate 
limitation of motion and therefore warranted no more than a 
10 percent disability evaluation under DC 5271.

Since September 2, 2004, the veteran's service-connected 
residuals of ruptured right Achilles tendon have been rated 
as 20 percent disabling by the RO.  As noted above, under DC 
5271 a 20 percent disability rating is the highest rating 
that can be assigned under this code.  As such, if the 
veteran is to be awarded a higher rating, different rating 
criteria must be used in order for the veteran to prevail on 
his claim.  Either that, or he must be assigned an 
extraschedular evaluation in accordance with 38 C.F.R. § 
3.321(b).

In that regard, the veteran is also not entitled to a higher 
rating under DC 5270.  The most recent evidence, which 
includes the May 2006 VA examination report, indicates he 
currently as disability comparable to ankylosis in that his 
right foot was essentially fixed at 20 degrees of plantar 
flexion, which he could further plantar flex an additional 20 
degrees.  To the extent that the veteran's right ankle is 
ankylosed, it would only entitle him to a 20 percent rating 
as he does not have plantar flexion fixed between 30 and 40 
degrees, or dorsiflexion fixed between 0 and 10 degrees.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record in 
this case does not demonstrate that the veteran's service-
connected right ankle markedly interferes with employment or 
that he has required frequent periods of hospitalization for 
this disability; rather, it appears that he received only 
periodic outpatient treatment and the recent VA examination 
is void of any finding of exceptional limitation due to the 
left ankle disability beyond that contemplated by the 
schedule of ratings.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
 
The Board notes that the veteran has indicated that right 
ankle has severely limited his physical activity, and he is 
competent to describe readily visible and identifiable 
symptoms.  However, the evidence does not reveal that he 
possesses the requisite medical knowledge or education to 
make medical determinations.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  The weight of the evidence shows that 
the right ankle disability is no more than 10 percent 
disabling prior to September 2, 2004, or 20 percent disabling 
since September 2, 2004. 

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
right Achilles tendon status post repair, prior to September 
2, 2004, and in excess of 20 percent for the period since 
September 2, 2004, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


